Citation Nr: 1602069	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  15-23 704	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.  He died on July [redacted], 2012.  The Appellant is his surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The St. Louis RO currently has jurisdiction over the appeal.     

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's death certificate lists leukemia, acute renal failure and tumor lysis syndrome as the causes of the Veteran's death.  The Appellant contends that the Veteran served in either Hiroshima or Nagasaki, Japan during his service in Japan from 1945 to 1946, and that his leukemia was caused by exposure to ionizing radiation.  The Board notes that leukemia is a "radiogenic disease" for purposes of the presumptive service connection provisions of 38 C.F.R. § 3.311.

The National Personnel Records Center (NPRC) reports that the Veteran's service records were lost in a 1973 fire at its facility in St. Louis, Missouri.  A November 2013 letter from the Defense Threat Reduction Agency (DTRA), however, describes the Veteran's assignments in Japan in some detail, citing unspecified "United States Army records."  The letter indicates that the Veteran was assigned to several units in or around Yokohama and Aomori, Japan, both of which are several hundred miles from Hiroshima and Nagasaki, from September 1945 to July 1, 1946.  
No information was provided by DTRA as to the Veteran's whereabouts from July 1, 1946, until his discharge from service in November 1946.  DTRA concluded that "military historical records do not document [the Veteran's] presence with the American occupation forces in Hiroshima or Nagasaki, Japan, as defined by VA."

The level of detail in DTRA's letter indicates that records from the Veteran's service exist, even though many may have been lost in the 1973 NPRC fire.  It is necessary to obtain all existing service records, as well as any other documents that could help in reconstructing the Veteran's missing records, in order to determine whether the Veteran was assigned to a location near Hiroshima or Nagasaki, or whether he had temporary duty there.  38 C.F.R. § 3.159(c)(2).  Thus, remand is required in order to obtain all available records of the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all available Federal agencies, including, but not limited to, NPRC; the Department of the Army, including the U.S. Army Human Resources Command; the U.S. Army and Joint Services Records and Research Center (JSRRC); and the National Archives, and request copies of any available reports relating to the Veteran's service in Japan for the period from September 1945 to November 1946, to include unit histories, for A Company, 182nd Infantry Regiment (September 1945 to November 1945); Headquarters Company, Americal Division, at Yokohama (September 1945 to November 1945); C Company, 306th Engineer Combat Battalion (November 1945 to January 14, 1946); B Company, 153rd Engineer Construction Battalion (January 15, 1946, to June 1, 1946); and B Company, 46th Engineer Construction Battalion (June 1, 1946 to July 1, 1946). 

The Board is particularly interested in determining whether elements of the units to which the Veteran was assigned were ever directed to report for duty in or around Hiroshima or Nagasaki, Japan.  

The AOJ must send a specific request to DTRA for the "United States Army records" used in making its November 2013 determination as to the Veteran's possibility of exposure to ionizing radiation in Hiroshima and/or Nagasaki.  If such records are no longer available, a negative response must be obtained.  

All possible efforts should also be made to ascertain the Veteran's duty station(s) from July 1, 1946, to November 1946.  If it is determined that the Veteran was in Japan at any point during that time period, all necessary efforts must be made in determining whether elements of the unit to which he was assigned were directed to report to locations in or around Hiroshima or Nagasaki.

All efforts to reconstruct the Veteran's records must be documented in the record.  If no additional records are available, the appellant must be notified.

2.  If it is determined that the Veteran was present in or around Hiroshima or Nagasaki, Japan, during his service, refer the matter to DTRA for a revised dose estimate, and continue to develop the appeal pursuant to 38 C.F.R.         § 3.311.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




